           Case 2:13-cv-01746-JFC Document 90 Filed 11/26/18 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                                                   CIVIL ACTION NO.         13-1746
  SABINA VIDUNAS,

                    Plaintiff,
                                 Plaintiff,

                     v.


  ANTHONY J.F. O'REILLY,


                Defendant.


                                              ORDER

                       AND NOW, this 26th day of November, 2018, the court having been

advised that defendant Anthony J.F. O’Reilly was adjudged a bankrupt in the Supreme Court

Commercial Division of the Bahamas and filed a Petition for Recognition of a Foreign

Proceeding in the United States Bankruptcy Court for the Western District of Pennsylvania at

case no. 18-24564, HEREBY ORDERS the above-captioned case stayed and administratively

closed; and

                       IT IS FURTHER ORDERED that nothing contained in this order shall be

considered a dismissal or disposition of this matter, should further proceedings in it become

necessary or desirable, any party may initiate it in the same manner as if this order had not been

entered.

                                                     /s/ Joy Flowers Conti
                                                     Joy Flowers Conti
                                                     Chief United States District Judge
